Exhibit 10.01




SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE




This Settlement Agreement and Mutual General Release (“Agreement”) is effective
on the date the last signature is attained (the “Effective Date”) is by and
among Bandcrashers, LLC, a Utah limited liability company (“Bandcrashers”) with
an address of 1180 North, American Fork, Utah, 84003, Our World Live, Inc., a
Nevada corporation  (“OWL”) with an address at 11995 El Camino Real, Suite 301,
San Diego, California 92130, James Jensen Consulting, LLC, a Utah limited
liability company (“JJCLLC”) with an address of 4844 N. 30 W., Provo, UT 84604,
and James Jensen, individually (“Jensen”), with an address of 4844 N. 30 W.,
Provo, UT.




RECITALS




A.

Whereas, on July 30, 2009 Bandcrashers and OWL entered into a Cross License
Agreement (the “Cross License”) whereby Bandcrashers and OWL agreed to license
to one another certain intellectual property rights related to a system and
method for filming and broadcasting an event with multiple cameras and views
(the “Technology”);




B.

Whereas, pursuant to Section 6.2 of the Cross License Agreement the parties
anticipated and did, during the time period that the Cross License was in
effect, develop additional Intellectual Property (the “Newly Developed
Intellectual Property”) as such terms is defined in the Cross License related to
the Technology, and OWL would retain ownership of “OWL’s Newly Developed IP” and
Bandcrashers would retain ownership of “Bandcrasher’s Newly Developed IP”;




C.

Whereas, prior to and during the time period that the Cross License was in
effect, Bandcrashers obtained ownership of patentable subject matter relating to
the Technology and filed the Bandcrashers Patents as defined below.




D.

Whereas, in June 2009, JJCLLC and OWL entered a Contract Employment Agreement
(the “Jenson Contract”) under which Jenson through JJCLLC would provide certain
services to OWL.




E.

Whereas, a dispute has arisen between OWL, JJCLLC and Jenson and as a result of
negotiations, OWL, JJCLLC and Jenson have reached a resolution they feel to be
fair and equitable, and by this Agreement wish to compromise, resolve, waive and
release any and all claims, known or unknown, which exist or may exist between
OWL, JJCLLC and Jenson today, including without limitation any claims under the
Jenson Contract, as well as to any and all events or relationships between the
OWL, JJCLLC and Jenson.




F.

Whereas, a dispute has arisen between Bandcrashers and OWL, and as a result of
negotiations between the parties, Bandcrashers and OWL have reached a resolution
they feel to be fair and equitable, and by this Agreement agreed to terminate
the Cross License, to compromise, resolve, waive and release any and all claims,
known or unknown, which exist or may exist between them today, except for any
claims and rights that are intended to survive this Agreement as set forth
herein, on the terms set forth herein.




G.

Whereas, each party, without admitting any liability whatsoever, enters into
this Agreement to settle all disputes, claims and actions between the Parties,
as well as to any and all events or relationships between the Parties, including
without limitation those relating to the Cross License and Jenson Contract.





1




--------------------------------------------------------------------------------




AGREEMENT




Now, therefore, in consideration for the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Parties agree as
follows:




TERMINATION OF CROSS LICENSE




1.

Termination of Cross License.  At the Effective Date, the Parties hereby
terminate the Cross License and extinguish all rights and obligations set forth
in the Cross License.  except with regard to the “Retained Rights” as
specifically set forth herein and defined below.  Notwithstanding any provisions
to the contrary in the Cross License, and subject to Section 2 herein, and
Bandcrashers’ and OWL’s rights to retain ownership of the Bandcrashers’ Newly
Developed IP and OWL’s Newly Developed IP, respectively, pursuant to Section 6.2
of the Cross License, the termination agreed to herein specifically terminates
any and all rights for the licenses set forth in the Cross License otherwise to
remain in place post termination, including but not limited to Section 10.4 of
the Cross License.




2.

Retained Rights.  In addition to Bandcrashers’ and OWL’s retained ownership of
Intellectual Property as set forth in Sections 3 and 4 below, Bandcrashers and
OWL specifically agree that Section 5 of the Cross License related to
confidential information shall survive termination of the Cross License and that
the Parties remain bound to the terms of Section 5.  




OWNERSHIP OF INTELLECTUAL PROPERTY




3.

OWL Retained Ownership of Intellectual Property.  OWL shall retain ownership of
all intellectual property rights (copyrights, trademarks and trade secret
rights) that it owned prior to the Cross License or that were developed during
the term of the Cross License.  Further, pursuant to Section 2.3 of the Cross
License OWL shall retain ownership of all right, title and interest to such
variations and enhancements to the 5 camera angle player and pursuant to Section
6.2 of the Cross License OWL shall retain ownership of any OWL’s Newly Developed
IP as defined in the Cross License.  




4.

Bandcrashers Retained Ownership of Intellectual Property.  Bandcrashers shall
retain ownership of all intellectual property rights (copyrights, patent rights,
trademarks and trade secret rights) that it owned prior to the Cross License or
was developed during the term of the Cross License. Further, pursuant to Section
6.2 of the Cross License Bandcrashers shall retain ownership of any
Bandcrashers’ Newly Developed IP as defined in the Cross License, and all rights
and related disclosures set forth in (a) U.S. Patent Application Serial No.
61/203,483 entitled “Media Systems and Methods Providing Multiple Synchronized
Streaming Signals,” (b) U.S. Patent Application No. 12/642,641 entitled “Media
Systems and Methods for Providing Synchronized Multiple Streaming Camera Signals
of an Event,” (c) U.S. Patent Application No. 12/986,046 entitled “Media Systems
and Methods for Providing Synchronized Multiple Streaming Camera Signals of an
Event” and (d) any other U.S. or foreign patent application that claims priority
to or incorporates by reference the patent applications noted herein, as of the
Effective Date (collectively the “Bandcrashers Patents”).   





2




--------------------------------------------------------------------------------




5.

Further Assurances.  Both Parties agree to sign declarations, assignments that
are in accordance with the terms of this Agreement, and promptly participate in
assisting the other Party in registering its respective intellectual property at
the U.S. Copyright Office, the U.S. Patent and Trademark Office, or equivalent
foreign offices.  




SALE OF BANDCRASHERS AND PAYMENT




6.

Sale of Bandcrashers.  Bandcrashers is in negotiations with a third party for
the sale of Bandcrashers’ membership interests, a controlling interest, or
substantially all its assets (the “Bandcrashers Sale”).  OWL shall provide all
reasonable assistance to Bandcrashers to effectuate the Bandcrashers Sale that
relates to the agreements made between the Parties herein, including providing
written documentation related to the ownership of intellectual property as set
forth herein.




7.

Payment Upon Sale.  Bandcrashers shall pay OWL $50,000 (fifty thousand) dollars
(the “Closing Payment”) within 120 (one hundred twenty) days (the “Closing
Period”) of the Effective Date provided that the Bandcrashers Sale has closed.
 In order for the Bandcrashers Sale to be deemed “closed” under this paragraph
and entitle OWL to payment as set forth herein, any payment due to Bandcrashers
from a third party as consideration for the Bandcrashers Sale must be received
by Bandcrashers.  Upon receipt of that consideration, Bandcrashers shall submit
payment to OWL within five (5) days of receipt if the consideration is received
within the Closing Period.  Should Bandcrashers fail to make Closing Payment
within the Closing Period OWL may challenge the validity of the Bandcrashers
Patents as set forth in Section 9.   




8.

Payment Upon Bandcrashers’ Option.  At any time between the Effective Date and
the expiration of the Closing Period, Bandcrashers may, in its sole option and
discretion, submit payment to OWL of $50,000 (fifty thousand) dollars (the
“Option Payment”) and such Option Payment shall be in lieu of the Closing
Payment and be deemed a Closing Payment.  




VALIDITY OF BANDCRASHERS PATENTS




9.

Future Challenge to Bandcrashers’ Patents.  Subject to and contingent on the
payment to OWL of the Closing Payment or the Option Payment of $50,000
(fifty-thousand dollars) prior to the expiration of the Closing Period, OWL
agrees to not challenge the validity or ownership of the Bandcrashers’ Patents,
and claims thereunder, with such claims being no broader than they exist as of
the Effective Date, and hereby waives any and all claims of invalidity, claims
of ownership in, or any other claims that would devalue the Bandcrashers
Patents.   If the event that Bandcrashers fails to make the Closing Payment or
Option Payment to OWL within the Closing Period, OWL may challenge the validity
and ownership and any rights and claims of the Bandcrashers’ Patents.








3




--------------------------------------------------------------------------------




MUTUAL GENERAL RELEASE




10.

JJLC and Jenson Release of OWL.  JJCLLC and Jenson, hereby release and forever
discharge OWL and all of its officers, shareholders, principals, directors,
agents, subsidiaries, parents, affiliates, and its successors and assigns, and
its distributors, customers, and end users (“OWL Releasees”), from any and all
actions, suits, obligations, liability, debts, claims, causes of action, and
demands whatsoever that JJCLLC and/or  Jenson have, have had, or may have
against the OWL Releasees, upon, or by reason of, or in any way connected with
the Jenson Contract or any relationship between the JJLC and/or Jenson and the
OWL Releasees, whether known or unknown, at law or in equity, or that were or
could have been brought or asserted prior to the Effective Date of this
Agreement.  




11.

OWL Release of JJLC and Jenson.  OWL hereby release and forever discharge JJCLLC
and Jenson and all of their officers, shareholders, principals, directors,
agents, subsidiaries, parents, affiliates, and  successors and assigns (the
“Jenson Releasees”), from any and all actions, suits, obligations, liability,
debts, claims, causes of action, and demands whatsoever that OWL has, has had,
or may have against the Jenson Releasees, upon, or by reason of, or in any way
connected with the Jenson Contract or any relationship between OWL and the
Jenson Releasees, whether known or unknown, at law or in equity, or that were or
could have been brought or asserted prior to the Effective Date of this
Agreement.  




12.

Bandcrashers Release of OWL.  Except as to such rights or claims as may be
created by this Agreement or any agreement executed by and between Bandcrashers
and OWL pursuant to this Agreement, Bandcrashers hereby releases and forever
discharges OWL and all of its officers, shareholders, principals, directors,
agents, subsidiaries, parents, affiliates, and its successors and assigns, and
its distributors, customers, and end users (“OWL Releasees”), from any and all
actions, suits, obligations, liability, debts, claims, causes of action, and
demands whatsoever that Bandcrashers has, has had, or may have against the OWL
Releasees, upon, or by reason of, or in any way connected with the Cross License
or the Technology, or any relationship between Bandcrashers and the OWL
Releasees, whether known or unknown, at law or in equity, or that were or could
have been brought or asserted prior to the Effective Date of this Agreement.
 This release, however, shall not discharge OWL from its obligations under this
Agreement.




13.

OWL Release of Bandcrashers.  Except as to such rights or claims as may be
created by this Agreement or any agreement executed by and between Bandcrashers
and OWL, pursuant to this Agreement,  OWL hereby releases and forever discharges
Bandcrashers and all of its officers, shareholders, principals, directors,
agents, subsidiaries, parents, affiliates, and its successors and assigns, and
its distributors, customers, and end users (“Bandcrashers Releasees”), from any
and all actions, suits, obligations, liability, debts, claims, causes of action,
and demands whatsoever that OWL has, has had, or may have against Bandcrashers
Releasees, upon, or by reason of, or in any way connected with the Cross License
or the Technology, or any relationship between OWL and the Bandcrashers
Releasees, whether known or unknown, at law or in equity, or that were or could
have been brought or asserted prior to the Effective Date of this Agreement.
 This release, however, shall not discharge Bandcrashers from its obligations
under this Agreement.  








4




--------------------------------------------------------------------------------




14.

Release of Unknown Claims.   The Parties acknowledge and agree that this release
applies to all claims for any injuries, damages, losses or claims, whether known
or unknown, foreseen or unforeseen, patent or latent, that the Parties hereto
now have or may acquire, and each Party hereto hereby waives application of
California Civil Code Section 1542, and any and all provisions, rights and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable or equivalent to
California Civil Code Section 1542.  




(a)

Each Party hereto certifies that such party is aware of the provisions of
California Civil Code Section 1542 which states:




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.




(b)

The Parties understand and acknowledge the significance and consequences of the
waiver of California Civil Code Section 1542; and that this release and waiver
of California Civil Code 1542 is a significant material part of the
consideration of entering into this Agreement.  The Parties expressly
acknowledge that this Agreement except for ongoing obligations set forth in the
attached agreements, is intended to include a release, without limitation, of
all claims, and acknowledges that the execution of this Agreement is entered
into for the purpose of extinguishing any such claim or claims.




(c)

The Parties further understand and acknowledge that if any party hereto, or such
Parties respective officers, directors, employees, shareholders, attorneys,
assigns, agents, representatives, predecessors and successors in interest,
eventually discover additional damages or claims arising out of the facts and
claims released herein, that Party will not be able to make any claim for any
such losses or damages.  Furthermore, the Parties acknowledge that they intend
these consequences even as to claims for losses or damages that may exist as of
the date of this Agreement but which the Parties hereto do not presently known
to exist, and which if known, would have materially affected the Party’s
decision to execute this Agreement.




(d)

The Parties understand and agree the word “claims” to include all actions,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising and relating directly or
indirectly out of any of the facts, acts, omissions, events, damages and/or
injuries arising from or relating in any way to any litigation which is pending
between the Parties, that have arisen, or may arise in the future, or from or
relating directly or indirectly from any and all events or relationships between
the Parties.   All such claims (including related fines, penalties, interest,
attorneys’ fees and costs, rights of injunctive relief) are forever barred by
this Agreement and without regard to whether those claims are based on any
alleged breach of a duty arising in a statute, contract, or tort; any alleged
unlawful act, including, without limitation, fraud and deceit, negligent
misrepresentation, conversion of labor, breach of partnership, intentional
interference with business contract, breach of contract; or any other claim or
cause of action; and regardless of the forum in which it might be brought.





5




--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES




15.

All Parties represent and warrant that they have all the necessary legal power
to enter into and perform their respective obligations under this Agreement and
will take all necessary corporate actions in the states of Utah and Nevada to
authorize execution of this Agreement and the consummation of the transactions
contemplated hereunder.  Further, both Parties represent and warrant that as of
the Effective Date, neither Party is aware of any facts or claims that would
invalidate the other Party’s intellectual property as set forth in paragraphs 3
and 4 of this letter.  




CONFIDENTIALITY




16.

Each Party, and its respective attorneys, agents, representatives and employees,
shall maintain the terms and conditions of this Agreement in confidence, except
the Parties may state that they have settled their differences; and the Parties
may make such disclosures as are required to comply with applicable laws,
orders, subpoenas, rules or regulations or in connection with enforcement of
this Agreement.  Further, either Party may disclose the contents of this
Agreement to a potential purchaser of either Party or the Party’s assets and to
the Parties’ respective accountants, lawyers, and other business advisors in the
normal course of business.  




MISCELLANEOUS PROVISIONS

17.

This Agreement shall be binding upon and inure to the benefit of each of the
Parties hereto and their respective successors.  




18.

Any proceeding or action that is initiated to enforce or interpret the terms of
this Agreement shall be brought in the federal or state courts in San Diego
County, California, and the Parties consent to the jurisdiction of such courts,
agree to accept service of process by mail and hereby waive any jurisdiction or
venue defenses available to them.  The Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California.




19.

The Parties hereto hereby voluntarily and irrevocably waives trial by jury in
any Proceeding brought in connection with this Agreement, any of the related
agreements and documents, or any of the transactions contemplated hereby or
thereby. For purposes of this Agreement, “Proceeding” includes any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, or any other actual,
threatened, or completed proceeding, whether brought by or in the right of any
party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise.




20.

All notices, requests, demands and other communications under this Agreement,
shall be in writing and shall be deemed to have been duly given on the date of
service if served personally on the party to whom notice is to be given or
within five (5) business days if mailed to the party to whom notice is to be
given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as set forth above.




21.

Nothing herein shall constitute an admission or concession of liability by
either Party with respect to any claim related to the Jenson Contract or the
Cross License.  








6




--------------------------------------------------------------------------------




22.

This Agreement constitutes the entire agreement of the Parties and supersedes
all prior negotiations, understandings and agreements, whether written or oral.
 No part of this Agreement may be altered, modified, renewed, extended or waived
by either Party except by writing signed by each of the Parties.




23.

All headings in this Agreement are inserted for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.




24.

In the event any provision of this Agreement or the application of any such
provision shall be held by a court or tribunal to be invalid or unenforceable,
the remaining provisions of this Agreement shall remain in full force and effect
to the extent that the agreement of the Parties embodied herein can be
effectuated.




25.

In any action or proceeding that results in a final judgment relating to the
scope of or breach of this Agreement by any Party, the court shall or other
tribunal shall award the substantially prevailing Party all reasonable
attorneys’ fees, costs and expenses incurred in such action or proceeding.  




26.

This Agreement may be executed in counterparts, each fully executed counterpart
shall be deemed an original, and all of which shall constitute one and the same
agreement.




27.

Each Party hereto represents and warrants that such party has all requisite
power and authority to execute and deliver this Agreement, and any of the
related agreements and documents, and to consummate any of the transactions
contemplated hereby or thereby.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby has been duly
authorized by all necessary corporate or LLC action, and no other proceedings on
the part of any party is necessary to authorize this Agreement or to consummate
the transactions contemplated hereby.  








7




--------------------------------------------------------------------------------




IN WITNESS THEREOF, the Parties hereto have executed this Agreement through the
signatures of the below subscribing officers.  Each Party warrants that its
executing officer has the power and authority to sign the Agreement and to thus
bind its principal.




BANDCRASHERS, LLC




DATE:  January 13, 2012




SIGNATURE: /s/ James Jensen




NAME:   James Jensen




TITLE:  CTO







OUR WORLD LIVE INC.




DATE:  January 13, 2012




SIGNATURE: /s/ Bryant D. Cragun




NAME: Bryant D. Cragun




TITLE:  Chairman










JAMES JENSON CONSULTING, LLC




DATE:  January 13, 2012




SIGNATURE: /s/ James Jensen




NAME:   James Jensen




TITLE:  Manager




JAMES JENSON, INDIVIDUALLY




DATE:  January 13, 2012




SIGNATURE: /s/ James Jensen














8


